DETAILED ACTION
Claims 1-10, 12-23 are pending in the application and claims 1-10, 12-23 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 recites “c pre-alculated” which is a typographical error and appropriate corrections need to be made.
Claims 1 and 13 recites “a distributed computing environment” twice introducing an antecedent basis issue. Appropriate corrections need to be made.
	Claim 1 recites “sequence- dependent data” but the antecedent basis is “sequence-dependent data sets”, one recites sets whereas the other does not and appropriate corrections should be made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, 13-17, 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Siebel et al. US2017/0006135
	Regarding claim 1, Siebel teaches: A method for managing sequence-dependent data sets in a distributed computing environment, comprising: (Siebel see paragraph 0068 0158 sensor device communicating with devices or systems sending and receiving messages in MQ telemetry transport including time series data in distributed computing architecture where time series data reads on sequence dependent data.)
obtaining process characterization data from a plurality of manufacturing site data sources comprising sequence-dependent data, the plurality of manufacturing site data sources being located at a plurality of production sites; (Siebel see paragraph 0158 0184 0489 0490 application applying to oil and gas pipeline networks and chemical facilities including a network of sensors such that sensors communicate with data sources sending messages including sensor data and time series data where sensor data reads on characterization data and oil gas networks and chemical facilities reads on manufacturing site at a plurality of production sites such that each facility or complex in a network is a manufacturing site at a production site with each facility having its own address and construction details)
storing the obtained process characterization data in data partitions; (Siebel see paragraph 0163 0164 0166 sensor data partitioned across storage cluster)
pre-calculating one or more secondary aggregated data values based on the sequence-dependent data from a plurality of data partitions, the plurality of data partitions including a first data partition and a second data partition; (Siebel see paragraph 0151 0163 0164 0166 0171 0314 by broadest reasonable interpretation and by reading the specification, examiner interprets this to mean that data is aggregated from data in partitions. Siebel teaches storing aggregated data on databases storing sensor data and time series data on partitioned databases and recalculating data based on changes in partitioned databases storing aggregated data based on the data in partitioned databases in multi-dimensional database. Linear interpolation filling in missing gaps of sensor data for validation during aggregation also reads on pre-calculating aggregated data values)
receiving a data analysis request based on the obtained process characterization data; and (Siebel see paragraph 0634 request for sensor data for application layer and processing data where request for data for processing reads on analysis request)
processing the received request in a distributed computing environment to generate an analyzed result, the processing comprising processing data from the first data partition of the plurality of data partitions on a different node than data from the second data partition, and further comprises data processing of at least one pre-calculated secondary aggregated data value to generate a tertiary aggregated data value, the analyzed result comprising the tertiary aggregated data value. (Siebel see paragraph 0067-0069 0218 0219 0223 0226 0229 0243 request for sensor data for application layer and processing data such that applications apply analytics to data in distributed computing architecture extracting data from different data sources into a single platform to perform analytical processing done by applications. Data analytics component may also stream data from many data sources and detect whether a value is within a window and make a determination or notification or warning based on whether the value is within a window range. Applications performing analytical processing and determining a notification or warning reads on analyzed result, using a single platform for the applications or using data processing component reads on a different node since data is extracted from the data sources and stored on partitioned data store and processed on separate platform or component, the window or range of values reads on tertiary data value and making a determination of warning based on that range reads on result comprising tertiary value)

Regarding claim 2, Siebel teaches: wherein the sequence-dependent data comprises time-sequence data. (Siebel see paragraph 0158 time series data reads on sequence dependent data and time sequence data)

Regarding claim 3, Siebel teaches: wherein the plurality of manufacturing site data sources comprise a plurality of sensors, a plurality of process controllers, or a combination thereof.  (Siebel see paragraph 0490 data from different sources come from network of sensors)

Regarding claim 4, Siebel teaches: wherein the plurality of production sites comprise a plurality of refineries, a plurality of chemical production sites, a plurality of extraction sites, or a combination thereof.  (Siebel see paragraph 0489 oil and gas pipeline network, electricity network, wastewater system, chemical facility)

Regarding claim 5, Siebel teaches: wherein the pre-calculated one or more secondary aggregated data values are stored in the plurality of data partitions, or wherein the pre-(Siebel see paragraph 0163 0164 0314 aggregating sensor data to be stored on separate data stores across partitions)

Regarding claim 8, Siebel teaches: wherein the c pre-alculated one or more secondary aggregated data values comprise moving average values, the first data partition comprising data from a first time period for first data source and the second data partition comprising data from a second time period for the first data source.  (Siebel see paragraph 0425 data spread in days over two consecutive windows and average value over those windows of time)

Regarding claim 9, Siebel teaches: wherein the pre-calculated one or more secondary aggregated data values comprise interpolated data values, extrapolated data values, imputed data values, smoothed data values, or a combination thereof. (Siebel see paragraph 0151 0314 0439 aggregated data includes predictive maintenance and loss detection and analytical data measured over time which reads on extrapolated values. Linear interpolation a filling in missing values also reads on interpolated data values.)

Regarding claim 10, Siebel teaches: wherein the first time period and the second time period comprise consecutive time periods. (Siebel see paragraph 0425 data spread in days over two consecutive windows)

Regarding claim 12, Siebel teaches: A system for managing sequence-dependent data sets in a distributed computing environment, comprising: a manufacturing data lake comprising data partitions for storing received data from a plurality of manufacturing sites, the received data comprising sequence-dependent data; (Siebel see paragraph 0063 0158 0163 0164 0489 0490 application applying to oil and gas pipeline networks and chemical facilities including a network of sensors such that sensors communicate with data sources sending messages including sensor data and time series data where sensor data partitioned across storage cluster and a data lake is established)
a pre-calculation component for pre-calculating secondary aggregated data values based on stored sequence-dependent data from a plurality of partitions of the manufacturing data lake; (Siebel see paragraph 0151 0163 0164 0166 0171 0314 by broadest reasonable interpretation and by reading the specification, examiner interprets this to mean that data is aggregated from data in partitions. Siebel teaches storing aggregated data on databases storing sensor data and time series data on partitioned databases and recalculating data based on changes in partitioned databases storing aggregated data based on the data in partitioned databases in multi-dimensional database.)
a database for storing the pre-calculated secondary aggregated data values; and (Siebel see paragraph 0063 0163 0164 0314 store aggregated data on databases storing sensor data and time series data on partitioned database such that data is stored in data lake)
one or more applications for processing the pre-calculated secondary aggregated data values to generate tertiary aggregated data values (Siebel see paragraph 0067-0069 0218 0219 0223 0226 0229 0243 request for sensor data for application layer and processing data such that applications apply analytics to data in distributed computing architecture extracting data from different data sources into a single platform to perform analytical processing done by applications. Data analytics component may also stream data from many data sources and detect whether a value is within a window and make a determination or notification or warning based on whether the value is within a window range)

Regarding claims 13-17, 20-23, note the rejection of claim(s) 1-5, 8-12. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Siebel et al. US2017/0006135 in view of Gole et al. US7596672
Regarding claim 6, Siebel teaches: wherein each of the pre-calculated one or more secondary aggregated data values is stored in (Siebel see paragraph 0163 0164 0314 store aggregated data on databases storing sensor data and time series data on partitioned database)
Siebel does not distinctly disclose: each of the plurality of data partitions
However, Gole teaches: each of the plurality of data partitions (Gole see col 8 lines 7-19 storing a file for each partition such that a partition is given for each filer)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of collecting data as taught by Siebel to include partitioning data for each filer as taught by Gole for the predictable result of more efficiently managing data with a file per partition.
	
	Regarding claim 18, see rejection of claim 6

Claim(s) 7, 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Siebel et al. US2017/0006135 in view of Gibbs US2011/0085671
Regarding claim 7, Siebel teaches: wherein the pre-calculated one or more secondary aggregated data values, the plurality of data partitions comprising data partitions for a plurality of sensors associated with different production processes in a production environment (Siebel see paragraph 0158 0163 0164 0489 0490 application applying to oil and gas pipeline networks and chemical facilities including a network of sensors and store aggregated data on databases storing sensor data and time series data on partitioned database)
Siebel does not distinctly disclose: comprise time offset correlation values 
However, Gibbs teaches: comprise time offset correlation values (Gibbs see paragraph 0053 time offsets for which a correlation value has been calculated)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of collecting data as taught by Siebel to include time offset correlation values as taught by Gibbs for the predictable result of more efficiently managing data

Regarding claim 19, see rejection of claim 7


Response to Arguments
	Applicant’s argument: 101 rejection should be withdrawn in light of new amendments; the claims are not an abstract idea and are integrated into a practical application
	Examiner’s response: Applicant’s argument is considered persuasive and 101 rejection is withdrawn.

	Applicant’s argument: Prior art of record does not teach limitation reciting precalculating secondary aggregated values based on first and second data partitions. 


The rest of the applicant’s arguments as based on the above argument or are already answered in the above response. Examiner's responses in previous section are applicable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.